Citation Nr: 1723101	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO. 12-09 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2014, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD due to an in-service stressor.

2. The Veteran's current diagnosis of an acquired psychiatric disability characterized by the November 2015 VA examiner as "generalized anxiety disorder with panic attacks" is a continuation of the an already service-connected disability, "anxiety disorder, not otherwise specified, with secondary mild insomnia."


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was provided VA examinations for the claims on appeal in November 2015 and March 2009. The VA examiners reviewed the Veteran's medical history and current symptoms, interviewed the Veteran, made clinical observations, performed appropriate examinations, and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The VA examinations and opinions during the appeal period are responsive to the September 2014 Board remand directives and are adequate to decide the Veteran's claims on appeal.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. §§ 3.304(f), 4.125(a). 

If the evidence establishes that a veteran was engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). Participation in combat, a determination that is to be made on a case-by-case basis applying the reasonable doubt standard, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99; see also Moran v. Principi, 17 Vet. App. 149 (2003); Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); See also Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against a finding that Veteran has PTSD; therefore, service connection for PTSD is not warranted. During the November 2015 VA examination, the Veteran claimed to have PTSD as a result of in-service stressors involving a fear of hostile military or terrorist activity. The Veteran reported that he was never deployed to a combat zone during his years in service. The VA examiner opined that the Veteran did not have a diagnosis of PTSD that conformed to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, (DSM-V) criteria. The Veteran's diagnosis was generalized anxiety disorder with panic attacks.

During the November 2015 VA examination, the Veteran described to the VA examiner four main stressors that he experienced during his service. All four occurred during his 1999 Gulf War deployment. First, while based on a ship in the Persian Gulf, a master chief told him, "we have never had so many missiles pointed at us." Second, on a ship near Kuwait the Veteran heard his shipmates say that there might be mines in the water which he claimed increased his sense of danger or of a threat. Third, he described, more generally, being frequently flown in helicopters between ships which he felt contributed to his anxiety. Fourth, the Veteran was sent to two ships in the Indian Ocean at a time of heightened conflict between India and Pakistan and the Veteran feared the general threat of a nuclear weapon attack. Further, the Veteran explained that at one point while stationed in the Indian Ocean, a Pakistani plane flew very low to his ship and was taking photos which caused him to experience an increased sense of a threat. The VA examiner noted that the Veteran specifically reported that he never feared for his life or safety while based in these regions and reported that he slept "fine" and felt "calm" throughout his deployment. The Veteran reported that family members commented on his "out-of-character" behavior when he returned home from service. 

In an April 2014 private medical record, the Veteran was diagnosed with a panic disorder. In a subsequent June 2014 private medical record from the same provider, the Veteran was diagnosed with panic attacks. 

In a June 2010 VA examination report, the VA examiner opined that the Veteran did not have PTSD but diagnosed him with an anxiety disorder, not otherwise specified, with secondary mild insomnia. The VA examiner stated that he did not believe that a psychiatric problem was really the Veteran's major concern, which he believed to be consistent with the March 2009 VA medical opinion. Further, the examiner stated that he believed the Veteran was a rather dramatic individual who overreacted to some slights that he perceived in the Navy and that his symptoms were not severe enough to require continuous medication or interfere with occupational and social functioning. 

In March 2010 statement, a private psychiatrist indicated that he provided emotional telephone support on several occasions between 1999 and 2009. The psychiatrist stated that these "interventions provided catharsis and support in moments of emotional crisis connected to his [the Veteran's] military duties as a Chaplain during war zone destinations and at the mainland." Also, the psychiatrist explained that the interventions were informal, without honoraries, and from his telephone. His diagnostic impression was compatible with delayed PTSD. No rationale for such diagnosis was provided. 

In a February 2010 private medical record, the Veteran was diagnosed with PTSD and major depression under DSM-IV. The record does not reflect that the psychiatrist associated the Veteran's diagnosis with an in-service stressor, and the psychiatrist did not provide a rationale for his diagnosis.

In a June 2009 VA medical record, the Veteran was diagnosed with a mood disorder verses a cognitive disorder. The Veteran's PTSD screen was negative and it was noted that the Veteran reported that he experienced fear of mines when disembarking from his ship during his 1999 deployment. The Veteran's depression screen was also negative. The medical record notes that the Veteran "bristled at the notion that his results were negative for PTSD" and that he stated "the military did this to me, made me this way. Any other diagnosis like bipolar would mean that I am to blame."

A March 2009 VA examination report indicates that the Veteran did not have PTSD. During the examination, the Veteran explained that he served on a ship in the Persian Gulf in 1999 and that he had a very abusive boss for many years that played "mind games" with him. The March 2009 VA examiner stated that the Veteran did not describe any specific in-service stressors that would account for PTSD and that the Veteran's problem had been that he had a boss who he felt was abusive to him. Further, the VA examiner opined that it appeared that the Veteran did suffer from an adjustment disorder which appeared to have been resolved and that while the Veteran had some trouble sleeping it did not rise to the level of a psychiatric disorder.

While the Veteran proffered diagnoses of PTSD from private psychiatrists in March 2010 and February 2010, the November 2015 VA examiner directly addresses the diagnoses and discredited them. The November 2015 VA examiner indicated that the Veteran did not meet DSM-V criteria B, C, D, or E for a PTSD diagnosis at any point in time. The VA examiner indicated that there was no opinion or rationale that linked such diagnosis to the Veteran's service provided with the February 2010 private psychiatric examination diagnosing the Veteran with PTSD. The VA examiner indicated that the March 2010 statement from the Veteran's private psychiatrist did not provide any rationale for his diagnosis of PTSD and in addition he noted that phone conversations cannot necessarily be construed as constituting a proper psychiatric evaluation or formal treatment. The VA examiner also elaborated that the Veteran stated that the psychiatrist was a personal friend of the Veteran's family which further complicated the matter. The November 2015 VA examiner stated that the Veteran's symptoms met the criteria for generalized anxiety disorder with panic attacks. The Board accords more probative value to a medical opinion, wherein the examiner provided a detailed explanation for why a diagnosis of PTSD was not warranted.  he examiners who diagnosed PTSD did not provide any explanation for what criteria the Veteran met to warrant the diagnosis.  Thus, these medical opinions are accorded little, if any, probative value.

The Board notes that the Veteran is already in receipt of service-connection for anxiety disorder, not otherwise specified, with secondary mild insomnia, currently rated as 10 percent disabling (from February 1, 2009.) The November 2015 VA examiner stated that the Veteran's diagnosis should be deemed a progression of the previous service-connected condition (anxiety disorder). 

The Board has also considered the Veteran's lay statements, including statements from February 2016, July 2012, July 2011, and September 2010 where the Veteran asserted that February 2010 and March 2010 diagnoses of PTSD from private psychiatrists are "authentic, competent, and bona fide professional opinions." Further, the Veteran contended that his anxiety and panic attacks are symptoms of PTSD and therefore he should be service connected for PTSD. The Veteran also claimed in a February 2016 statement that due to time constraints during his November 2015 VA examination, he was unable to provide the examiner with all of his symptoms. The February 2010 and March 2010 diagnoses were addressed by the November 2015 VA examiner, as discussed above, who explained that no rationale was provided with either diagnoses linking the Veteran's claimed PTSD to an in-service stressor. In July 2011 and September 2010 statements, the Veteran stated that his duties as a Chaplin in the Navy and the high stress crisis between India and Pakistan while he was stationed in the Indian Ocean in 1999 are in-service stressors which contributed to his PTSD. Regardless of the Veteran's symptomology including anxiety and panic attacks, the Veteran does not have an in-service stressor that meets the DSM-V criteria for a diagnosis of PTSD. The in-service stressors that the Veteran described in his July 2011 and September 2010 statements were addressed in the November 2015 VA examination report and were found by the VA examiner to not meet the criteria for DSM-V. The Veteran's anxiety and panic attacks along with symptoms of insomnia are contemplated in his updated November 2015 diagnosis of generalized anxiety disorder with panic attacks for which he had been in receipt of service-connection and compensated accordingly since February 2009 as an anxiety disorder, not otherwise specified, with secondary mild insomnia. 

The Veteran has contended that his entire record was not reviewed by the November 2015 VA examiner in accordance with the September 2014 Board remand directives. The November 2015 VA examiner indicated in his examination report that the evidence and documentation included in the Veteran's VBMS (Veteran's Benefits Management System) file was reviewed, and thus was substantially in compliance with the September 2014 Board remand directives. The VA medical opinions collectively provide competent and probative evidence that weigh against the Veteran's claim because the VA examiner reviewed the claims file, interviewed the Veteran, performed appropriate examinations, and provided a medical opinion supported by well-reasoned rationale. Monzingo, 26 Vet. App. at 105-06.

The Veteran has attempted to diagnose PTSD through his own lay assertions and establish a nexus with his claimed in-service stressors however; the Veteran is not competent to offer opinions as to the diagnosis and etiology of his current acquired psychiatric disorder. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Acquired psychiatric disorders require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on diagnosis and etiology. The Veteran has not been shown to be competent to render such a diagnosis and nexus opinion or attempt to present lay assertions to establish a diagnosis for PTSD and a nexus to claimed in-service stressors under DSM-V. The Veteran is currently diagnosed with generalized anxiety disorder with panic attacks for which he had been in receipt of service-connection and compensated accordingly since February 2009 as an anxiety disorder, not otherwise specified, with secondary mild insomnia. The November 2015 VA examiner opined that the Veteran's diagnosis is a continuation of the already service-connected anxiety disability and the Veteran cannot be compensated twice the same acquired psychiatric disorder. 

As the preponderance of the evidence is against a finding that the Veteran has PTSD, service connection cannot be established for this disability. The benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


